Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 1, 80, 82, 83, 85 - 97, 100, 105 - 110, 115, 117 - 145 are pending.  
Claims 1, 136, 142 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein a gateway device is located at a first location and a server system is configured to communicate with the gateway device, and wherein the server is located at a second location different from the first location, and a plurality of camera devices are located at the first location and configured to communicate with the gateway device or the server, and wherein the gateway device is configured for the following: receiving a request associated with a video stream that comprises information captured by one camera device from among the set of camera devices, and thereby causing, based on a request and a determination that the server is in a first state, then the camera device sends a video stream to the server, and thereby causing, based on a request and a determination that the server is in a second state, then the camera device sends the video stream to the gateway device, and wherein sending, based on the request and the determination that the server is in a second state, then the video stream is sent to a client device, such that the client device is located at a third location different from 1, 80, 82, 83, 85 - 97, 100, 105 - 110, 115, 117 - 145.  
  
Claims 80, 82, 83, 85 - 97, 100, 105 - 110, 115, 117 - 135 are allowed due to allowed base claim 1.  
Claims 137 - 141 are allowed due to allowed base claim 136.  
Claims 143 - 145 are allowed due to allowed base claim 142.  

   <IDS:  Information Disclosure Statement>
          The IDS filed  10/8/2015;  11/2(2), 11/3, 11/14, 11/20, 11/29/2017;  2/2, 3/26, 6/12, 7/11, 7/27, 8/31(2), 9/20, 10/2, 10/17, 10/31, 12/31(2)/2018;  3/26, 7/2, 9/19, 11/11/2019;  2/7, 4/22, 8/28, 11/18/2020;  2/1/2021   fails to comply with the provisions of 37 CFR 1.37, 1.98 and MPEP § 609 because applicant has submitted over many references consisting of over thousands pages of document.


          So as indicated by the above statements, Applicant's arguments have been considered persuasive, in light of the set of claims with limitations as well as the enabling portions of the specification.    The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


/KYUNG H SHIN/                                                                                                                         2-11-2021Primary Examiner, Art Unit 2443